MacLean, J.
This is an action on verbal pleadings to recover as for legal services rendered to, and disbursements paid out for the defendant at her request. Concededly, the plaintiffs were employed through the defendant’s husband to examine the title to premises, to purchase which the defendant had a contract, and for which services the plaintiffs were to be paid twenty-five dollars and disbursements. Coincidentally with the examination of this title, the plaintiffs, with the knowledge 'of the defendant, rendered other services respecting a matter of insurance, about a claim as to gas fixtures, and especially in consequence of a suggestion apparently made through the attorney of the vendor, that the vendor was of unsound mind, so that the contract could not he fulfilled and was void. Apparently the learned justice based his determination upon the theory that these specially mentioned services were within the purview of the original agreement, for in the judgment which he rendered in favor of the plaintiffs he excluded their claim for additional compensation. This was error, for it was testified to that -the defendant said to one of the plaintiffs that she wanted him to see that she was properly protected in the transaction, and that services additional to what the express agreement of the.parties called for^ were rendered. Unless contradicted, a promise is to be implied from this that the defendant would pay as much as the labor deserved. The defendant failed to contradict these statements, although she said that she had not been told that the services to be rendered would be charged for extra. The judgment should be reversed.
Ebeedmaa, P. J., and Leveatbitt, J., concur.
Judgment reversed and new trial ordered, with costs to appellants to abide event. '